COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §            No. 08-11-00324-CR
IN RE: JAVIER LOPEZ,
                                                     §       AN ORIGINAL PROCEEDING
         Relator.
                                                     §               IN MANDAMUS

                                                     §


                                  MEMORANDUM OPINION

       Relator, Javier Lopex, pro se, has filed a petition for writ of mandamus, requesting that

this Court order the presiding judges of the 34th, 120th, and 168th Judicial District Courts of El

Paso County to produce, “the indictments, transcripts, recordings, jury panel and attorneys who

were present in the making of the indictments.”

       Relief by writ of mandamus is appropriate in instances where the relator demonstrates

that there is no adequate remedy at law available to correct the alleged harm, and that the action

sought is not discretionary.    See Simon v. Levario, 306 S.W.3d 318, 320 (Tex.Crim.App.

2009)(orig. proceeding). Based on the record before us, Relator has not demonstrated he is

entitled to mandamus relief. See TEX.R.APP.P. 52.3. Accordingly, the petition is denied.


                                              GUADALUPE RIVERA, Justice
January 18, 2012

Before McClure, C.J., Rivera, J., and Antcliff, J.
Antcliff, J., not participating

(Do Not Publish)